DETAILED ACTION
 
1.            This office action is a response to the Application/Control Number: 16/192,669 filed 11/15/2018. 

Claims Status
2.	This office action is based upon claims received on 01/31/2022, which replace all prior submitted versions of the claims.
-Claims 3, 15 are listed as amended
-Claims 1-29 are pending.
-Claims 1-29 are rejected.
 
Notice of Pre-AIA  or AIA  Status
3.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
4.            Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
 
Response to Arguments/Remarks
5.	Applicant's remarks/arguments, see page 8-13, filed 01/31/2022, with respect to REMARKS, Claim objections, Claim Interpretation -35 USC§ 112, Claims ReJections under 35 U.S.C. § 103, CONCLUSION, have been acknowledged.

Claim Objections, have been considered and are persuasive.  The minor objections identified in the previous office action have been withdrawn.

7.	Applicant's remarks/arguments, see page 10-12, filed 01/31/2022, with respect to the Claim Rejections under 35 U.S.C. § 103, have been considered but are not persuasive because the arguments do not apply to the grounds of rejection being used in the current rejection as noted addressed below.
	In the response below, to address applicant’s remarks and arguments, the Examiner utilizes the rejection of Claim 1 as presented in this office action and the previous office action, presented as rejected under 35 U.S.C. 103 as being unpatentable over Feng et. al (US-20200213994-A1) referenced hereafter as “Feng”, in view of Yang et. al (US-20200367244-A1) referenced hereafter as “Yang”.

8.	Applicant on page 10 (lines 9-15) submits: “the combination of Feng and Yang fails to teach or suggest at least "[a] method for wireless communications by a user equipment (UE), comprising: determining whether a first timing condition associated with processing a first request for a first type of information is satisfied and whether a second timing condition associated with processing a second request for a second type of information is satisfied," as recited in claim 1 and similar features recited in claims 13, 25, and 26”. Furthermore, as listed below: 
A.	Applicant on Page 11 (lines 19-25) and similarly on Page 12 (lines 11-17) submits:	“Feng fails to teach or suggest "[a] method for wireless communications by a user equipment (UE), comprising: determining whether a first timing condition associated with processing a first request for a first type of information is satisfied and whether a second timing condition associated with processing a second request for a second type of information is satisfied," as recited in claim 1 and similar features recited in claims 13, 25, and 26.
Yang fails to cure the deficiencies of Feng.” 

9.	In response the examiner respectfully contends otherwise presents as follows utilizing Claim 1 as representative of similar features in claims 13, 25, and 26.

9.A.	Regarding applicant’s response above to item 8 A. the specific claim limitation identified by the applicant, the rejection of Claim is presented as follows:

Regarding Claim 1 (Currently Amended) Feng teaches: A method for wireless communications by a user equipment (UE) (Feng – FIG. 8 & ¶0069 a signal processing method),
The foregoing the examiner respectfully contends and notes discloses: A method for wireless communications by a terminal, performing a signal processing method for multiplexing in conjunction with a network side. Feng’s method for wireless communication as performed by the wireless device in FIG.8 & ¶0109 is based on Feng’s method of FIG. 7, Step 703, Step 704, ¶0108 (network device may determine, based on the processing time period for the uplink data of the terminal device and the processing time period for the uplink control information of the terminal device, the time-frequency resource carrying the scheduled first uplink data and/or the time-frequency resource carrying the scheduled first uplink control information… This improves spectral efficiency, and avoids a scheduling failure caused because the terminal has no sufficient time to perform processing) and as described further below in conjunction with the disclosures of FIG. 8 following the procedures of FIG. 7 & ¶0108. 
comprising: determining whether a first timing condition associated with processing (Feng - FIG. 8 (which is based on FIG. 7, Step 702, Step 703, Step 704, ¶0108) depicts CSI feedback processing time period & ¶0109: a time period .. at which the terminal device completes processing on corresponding channel measurement feedback information  ..If the network device estimates that the terminal device can obtain, before starting to process the first uplink data, a size of the channel measurement feedback information to be transmitted in the slot n;
The foregoing the examiner respectfully contends and notes discloses: based upon the method of FIG. 7, Step 702, Step 703, Step 704, ¶0108, when its estimated or determined terminal CSI feedback processing time (processing time to generate CSI feedback) for CSI feedback information (CSI type information requested in response to CSI-RS measurements - a first request for first type of information) completes before terminal starts and completes to process uplink data (uplink processing time), a first timing condition associated with CSI feedback information transmission is satisfied.  The examiner respectfully contends that the method of FIG. 8 as performed in conjunction with FIG. 7 clearly discloses a wireless communication process where a terminal (specifically one without sufficient processing time) performs the procedures of determining whether a first timing condition associated with processing a first request for a first type of information is satisfied in conjunction with processing functions shared with the network side to avail the advantages noted by Feng as opposed not performing these steps – such as possibly the terminal performing other steps as suggested by the applicant.  When at Step 704 the terminal determines the time frequency resources based on Step 703 and Step 702, the examiner contends the terminal of Feng determines whether a first timing condition associated with processing a first request for a first type of information is satisfied, as a culmination of the combination of processing steps of Feng’s method for wireless communication by the terminal involving this determination. The examiner respectfully contends that while the applicant in its response appears to try to distinguish from Feng by strictly interpreting the determination in terms of processing function relegated just to the terminal, Feng is clear that the determination as performed by the terminal (limited in its processing ability) is a result of the combination of steps 702-704 involving the terminal, and nothing in applicant’s claim language suggests such a distinction and distribution of processing functions.   As such the examiner contends, the claims language as recited continues to read upon the disclosures of Feng.
and whether a second timing condition associated with processing (Feng - FIG. 8 (which is based on FIG. 7, Step 702, Step 703, Step 704, ¶0108): depicts Uplink processing time period to generate PUSCH data or UL data & ¶0109 (see above)):
The foregoing the examiner respectfully contends and notes discloses: based upon the method of FIG. 7, Step 702, Step 703, Step 704, ¶0108, when its estimated or determined terminal Uplink processing time period (processing time for generating Uplink data) to generate PUSCH data/UL Data information (UL data type information requested in response to depicted PDCCH scheduling information -  a second request for second type of information)  starts and completes after completion of CSI feedback processing time period (CSI feedback ready to send), a second timing condition associated with UL data information is satisfied). The examiner respectfully contends that the method of FIG. 8 as performed in conjunction with Feng’s method of FIG. 7 clearly discloses a wireless communication process where a terminal (specifically one without sufficient processing time) performs the procedures of determining whether a second timing condition associated with processing a second request for a second type of information is satisfied in conjunction with processing functions shared with the network side to avail the advantages noted by Feng as opposed not performing these steps – such as possibly the terminal performing other steps as suggested by the applicant.  When at Step 704 the terminal determines the time frequency resources based on Step 703 and Step 702, the examiner contends the terminal of Feng determines whether whether a second timing condition associated with processing a second request for a second type of information is satisfied, as a culmination of the combination of processing steps of Feng’s method for wireless communication by the terminal involving this determination. The examiner respectfully contends that while the applicant in its response appears to try to distinguish from Feng by strictly interpreting the determination in terms of processing function relegated just to the terminal, Feng is clear that the determination by the terminal (limited in its processing ability) is a result of the combination of steps 702-704 involving the terminal,  and nothing in applicant’s claim language suggests such a distinction and distribution of processing functions.   As such the examiner contends, the claims language as recited continues to read upon the disclosures of Feng; 

9.B.	Regarding applicant’s response above to item 8 B. the specific claim limitation identified by the applicant, the rejection of Claim is presented as follows:

Assuming arguendo Feng does not appear to disclose or strongly suggest (note: which the examiner contends it does in view of the interpretation provided above): determining whether a first timing condition associated with processing a type of information is satisfied and whether a second timing condition associated with processing a type of information is satisfied 
	Yang discloses: determining whether a first timing condition associated with processing whether a second timing condition associated with processing (Yang ¶  0246 ..When a PUCCH resource for A-CSI transmission and a PUCCH resource for HARQ-ACK transmission, indicated for transmission (by the same or different pieces of DCI) for the same UE, overlap. UE may operate according to ..; ¶00247 option to omit A-CSI transmission; ¶00248.. transmit an HARQ-ACK and CSI via a single PUCCH resource; ¶0254-¶0257… when the transmission-triggering time of the HARQ -ACK and/or the A -CSI relative to the transmission time of the single PUCCH resource to be used assuming that the HARQ -ACK and the A -CSI are transmitted together guarantees a sufficient UE processing time); 
: UE configured to determine when processing time for triggering A-CSI (first timing associated with processing a first request for first type of information) and processing time for triggering HARQ-ACK (second timing associated with processing a second request for second type of information) are guaranteed sufficient UE processing time relative to the transmission time of the single PUCCH resource (each of first and second timing satisfy the timing condition), then transmitted on single PUCCH resource (multiplexed on single resource and transmitted on UL), otherwise if condition not met omit A-CSI transmission);  
The examiner furthermore directs the applicant to disclosures of Yang (¶0246 See above), which is explicit about the operations to be performed by the UE when the PUCCH resource for A-CSI transmission and a PUCCH resource for HARQ-ACK transmission, indicated for transmission (by the same or different pieces of DCI) for the same UE, overlap (partially) in the time domain which inclusive of operations associated with procedures that “guarantees a sufficient UE processing time”.  Yang furthermore in its disclosures of FIG. 17 & ¶0330 and FIG. 20 ¶0354-0361, makes no distinction on differences in processing ability and processing function with respect to the terminal and network side.  As such, operations to be performed by the UE as noted are strictly interpreted as such including determining based upon and guaranteeing a sufficient processing time as disclosed by Yang.  
The examiner respectfully contends that while the applicant in its response appears to try to distinguish from Yang by strictly questioning the functions performed by the UE of Yang, Yang is clear in disclosing the operations relegated to the UE, and furthermore nothing in applicant’s claim language suggests or describes where such specifics as alleged by the applicant are performed. As such the examiner contends, the claims language as recited continues to read upon the disclosures of Yang.
As such, the examiner notes, it would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Feng with teachings of Yang, since it enables procedures for avoiding collision between a PUCCH resource for transmitting A-CSI and a (Yang - ¶0007, ¶0017 ¶00247-¶00248, ¶00257).

10.	Furthermore In response to items 8, 8.A and 8. B, the examiner notes that applicant’s arguments are directed against the Feng and Yang references individually, and one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references used to address the rejection of appellant’s claims (See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986)). 

11.	As such, the Examiner respectfully contends that USC rejection of claim 1 and claims 13, 25, and 26 which recite similar features continues to disclosure each and every feature of applicant’s claim, and the claims as recited read upon the disclosures of Feng and Yang as combined.
The rejection has been revised and set forth below according to the amended claims (see Office Action).

12.	Applicant's remarks/arguments, see page 12, 13, filed 01/31/2022, with respect to the Claim Rejections under 35 U.S.C. § 103 Regarding Claims 5, 17, 28 and Claims 7, 19, have been considered, but are not persuasive, at least via dependency to independent claims from which they depend (Claims 1 and 13 as referenced by applicant).  Furthermore, individual rejections for each of the subject dependent claims identified by applicant are presented in this office action, and have been presented the previous office action.
The rejection has been revised and set forth below according to the amended claims (see Office Action).

Claim Rejections - 35 USC § 103
13.            The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections
set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102
and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory
basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and
the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the
examiner presumes that the subject matter of the various claims was commonly owned as of the
effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised
of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that
was not commonly owned as of the effective filing date of the later invention in order for the examiner
to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art
against the later invention.
 
14.           Claims 1-4, 6, 8-16, 18, 20-27, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et. al (US-20200213994-A1) referenced hereafter as “Feng”, in view of Yang et. al (US-20200367244-A1) referenced hereafter as “Yang”.

Regarding Claim 1 (Previously Presented) Feng teaches: A method for wireless communications by a user equipment (UE) (Feng – FIG. 7, Step 703, Step 704, ¶0108 network device may determine, based on the processing time period for the uplink data of the terminal device …… This improves spectral efficiency… See response to arguments;FIG. 8 & ¶0069 a signal processing method ), 
comprising: determining whether a first timing condition associated with processing a first request for a first type of information is satisfied (Feng - FIG. 7, Step 703, Step 704, ¶0108 see response to arguments ;FIG. 8 depicts CSI feedback processing time period & ¶0109: a time period .. at which the terminal device completes processing on corresponding channel measurement feedback information  ..If the network device estimates that the terminal device can obtain, before starting to process the first uplink data, a size of the channel measurement feedback information to be transmitted in the slot n; NOTE: when its estimated or determined terminal CSI feedback processing time (processing time to generate CSI feedback) for CSI feedback information (CSI type information requested in response to CSI-RS measurements - a first request for first type of information) completes before terminal starts and completes to process uplink data (uplink processing time), a first timing condition associated with CSI feedback information transmission is satisfied.  See response to arguments)
and whether a second timing condition associated with processing  a second request for a second type of information is satisfied (Feng - FIG. 8: depicts Uplink processing time period to generate PUSCH data or UL data & ¶0109 (see above):NOTE: when its estimated or determined terminal Uplink processing time period (processing time for generating Uplink data) to generate PUSCH data/UL Data information (UL data type information requested in response to depicted PDCCH scheduling information -  a second request for second type of information)  starts and completes after completion of CSI feedback processing time period (CSI feedback ready to send), a second timing condition associated with UL data information is satisfied. See response to arguments); 
multiplexing the first type of information and the second type of information when, based on the determination, the first timing condition and the second timing condition are each satisfied (Feng - FIG. 8: depicts PUSCH UL Data and CSI that are multiplexed as a result, ¶0109… configure the first uplink data and the first channel measurement feedback information to be multiplexed .. slot; NOTE: CSI feedback (the first type of information) and uplink data (the second type of information) are multiplexed as a result of satisfying  the first timing condition depicted and noted herein in above, and satisfying the second timing condition depicted and noted herein above); 
and sending an uplink transmission including the multiplexed first type of information and the second type of information when, based on the determination, the first timing condition and the second timing condition are each satisfied (Feng – FIG. 8 & ¶0109: See above..If the network device estimates that the terminal device can obtain, before starting to process the first uplink data, a size of the channel measurement feedback information to be transmitted in the slot n.. configure the first uplink data and the first channel measurement feedback information to be multiplexed and transmitted in the slot n; NOTE: when timing conditions as noted above are satisfied,… terminal is configured to transmit (send or sending on the uplink as depicted) in identified slot the multiplexed CSI and UL Data (including the multiplexed first type of information and the second type of information).  
Assuming arguendo Feng does not appear to disclose or strongly suggest: determining whether a first timing condition associated with processing a type of information is satisfied and whether a second timing condition associated with processing a type of information is satisfied 
	Yang discloses: determining whether a first timing condition associated with processing  a first request for a first type of information is satisfied and whether a second timing condition associated with processing  a second request for a second type of information is satisfied (Yang ¶  0246 ..When a PUCCH resource for A-CSI transmission and a PUCCH resource for HARQ-ACK transmission, indicated for transmission (by the same or different pieces of DCI) for the same UE, overlap. UE may operate according to ..; ¶00247 option to omit A-CSI transmission; ¶00248.. transmit an HARQ-ACK and CSI via a single PUCCH resource; ¶0254-¶0257… when the transmission-triggering time of the HARQ -ACK and/or the A -CSI relative to the transmission time of the single PUCCH resource to be used assuming that the HARQ -ACK and the A -CSI are transmitted together guarantees a sufficient UE processing time; NOTE: UE configured to determine when processing time for triggering A-CSI (first timing associated with processing a first request for first type of information) and processing time for triggering HARQ-ACK (second timing associated with processing a second request for second type of information) are guaranteed sufficient UE processing time relative to the transmission time of the single PUCCH resource (each of first and second timing satisfy the timing condition), then transmitted on single PUCCH resource (multiplexed on single resource and transmitted on UL), otherwise if condition not met omit A-CSI transmission.  See response to arguments);
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Feng with teachings of Yang, since it enables procedures for avoiding collision between a PUCCH resource for transmitting A-CSI and a resource for a different uplink physical channel such as a PUCCH or PUSCH resource improving system performance (Yang - ¶0007, ¶0017 ¶00247-¶00248, ¶00257).

Regarding Claim 2. (Previously Presented) Feng in view of Yang teaches: The method of claim 1, 
furthermore Feng discloses: wherein at least one of the first timing condition  or the second timing condition represents a condition with a greater time delay, relative to a baseline time delay if only one of the first type of information or the second type of information was requested (Feng - FIG. 8 depicts CSI feedback processing time period and Uplink Processing time period & ¶0109 (See rejection of claim 1: NOTE: first timing condition (associated CSF feedback transmission) includes additional time or delay (additional symbol delay) before being transmitted and multiplexed with UL data in comparison to only the CSI-feedback completion processing time when CSI-feedback is available for sending or as depicted the Uplink processing time to send UL data ).  
wherein at least one of the first timing condition or the second timing condition represents a condition with a greater time delay, relative to a baseline time delay if only one of the first type of information or the second type of information was requested (Yang - ¶00247 option to omit A-CSI transmission; ¶00248..; ¶0254-¶0257…See rejection of claim 1; NOTE: HARQ-ACK (Second type of information) is sent on PUUCH resource for HARQ-ACK when processing time for triggering A-CSI (first timing associated with processing a first request for first type of information) is otherwise does not satisfy meeting relative to the transmission time of the single PUCCH resource or CSI processing time is greater than condition to combine/baseline HARQ-ACK processing time for sending only HARQ-ACK).

Regarding Claim 3. (Currently Amended) Feng in view of Yang teaches: The method of claim 1, 
furthermore Feng discloses: wherein the first type of information and the second type of information comprises uplink data and control information, respectively  (Feng - FIG. 8 & ¶0109 (See rejection of claim 1); configure the first uplink data and the first channel measurement feedback information to be multiplexed and transmitted in the slot n; NOTE: when timing conditions as noted above are satisfied,… terminal is configured to transmit .. multiplexed CSI (Control information) and UL Data (includes multiplexed first type of information and the second type of information) ).
  
Regarding Claim 4. (Previously Presented) Feng in view of Yang teaches:The method of claim 3, 
furthermore Feng discloses: wherein the control information comprises acknowledgment information, channel state feedback (CSF) (Feng - FIG. 8 & ¶0109 (See rejection of claim 1); NOTE: when timing conditions as noted above are satisfied,… terminal is configured to transmit .. multiplexed CSI (Control information) and UL Data), or both.  	furthermore Feng discloses: wherein the control information comprises acknowledgment information, channel state feedback (CSF), or both (Yang ¶  0246 ..See claim1; ¶00248.. transmit an HARQ-ACK and CSI via a single PUCCH resource; NOTE: Control information comprises both HARQ-ACk and A-CSI feedback).

Regarding Claim 6. (Previously Presented) Feng in view of Yang teaches:  The method of claim 4, 
furthermore Feng discloses: wherein one of the first timing condition  or the second timing condition  comprises: a second number of orthogonal frequency division multiplexed (OFDM) symbols from a last channel state information reference signal (CSI-RS) symbol to a first symbol of an uplink transmission containing the CSF (Feng - ¶0084 processing time associated with OFDM symbols for CSF, ACK/NACK, UL data ;  ; FIG. 8 &¶0109: depicts a number symbols from CSI-RS to first symbol of UL transmission where multiplexed with UL data; NOTE: a second number of symbols (OFDM) from last CSI-RS symbol to first symbol of an uplink transmission ).  

Regarding Claim 8. (Previously Presented) Feng in view of Yang teaches:The method of claim 4, 
furthermore Feng discloses: wherein: the control information comprises the CSF (Feng – See FIG. 9 depicts channel measurement feedback information CSI-Feedback (CSF) & ¶110 ..terminal device needs to schedule the first uplink data to be transmitted in a slot n and schedule first channel measurement feedback information to be transmitted in the slot n); 
and sending the uplink transmission comprises sending the uplink transmission with only the data and not the CSF if at least one of the first timing condition or the second timing condition is not satisfied (Feng – FIG. 9 & ¶0110.. If the network device estimates that the terminal device is incapable of obtaining, before starting to process the first uplink data.. channel measurement feedback information to be transmitted in the slot n, the network device may configure the first uplink data and the first channel measurement feedback information to be separately transmitted … a multiplexing resource does not need to be reserved; NOTE: when CSI feedback processing time (processing time for) for CSI feedback information (a first request for first type of information) completes (does not satisfy) after start of UL processing time then UL data not multiplexed with CSF and sent separately).  

Regarding Claim 9. (Previously Presented) Feng in view of Yang teaches: The method of claim 1, 
furthermore Yang discloses: wherein the first type of information and the second type of information comprise acknowledgment information and channel state feedback (CSF) (Yang ¶  0246 ..See claim1; ¶00248.. transmit an HARQ-ACK and CSI via a single PUCCH resource; ¶0254-¶0257… See claim 1; NOTE: when conditions satisfied both HARQ-ACk and A-CSI feedback (First type and second type)  are transmitted via single PUUCH resource).  

Regarding Claim 10. (Previously Presented) Feng in view of Yang teaches:The method of claim 9, 
furthermore Feng discloses: wherein multiplexing the first type of information and the second type of information comprises multiplexing the first type of information and the second type of information with uplink data (Feng FIG. 3 & ¶0086 uplink data is separately transmitted, all time-frequency resources are used to carry the uplink data (PUSCH with UL data not multiplexed with UCI); FIG. 4 & ¶0086.. When the uplink data and the UCI are multiplexed for transmission, some of time-frequency resources allocated by the network device to the PUSCH are used to carry the UCI, as shown in FIG. 4; ¶0097 processing time period for the uplink control information of the terminal device includes at least one of a processing time period for the acknowledgment signal ACK/NACK of the terminal device and a processing time period for the channel measurement feedback information of the terminal device; NOTE: depicts multiplexing combining of UCI type 1 UCI Type2 (ACK NACK could be type1 and CSF could be Type2) with UL Data on PUSCH when multiplexed  ).  

Regarding Claim 11. (Previously Presented) Feng in view of Yang teaches:The method of claim 1, 
furthermore Yang discloses: further comprising applying one or more prioritization rules to select which of the first and second types of information to send in the uplink transmission when, based on the determination, at least one of the first timing condition or the second timing condition is not satisfied (Yang - ¶00247 option to omit A-CSI transmission; ¶00248..; ¶0254-¶0257…See rejection of claim 1; NOTE: HARQ-ACK (Second type of information) is sent on PUUCH resource for HARQ-ACK when processing time for triggering A-CSI (first timing associated with processing a first request for first type of information) otherwise does not satisfy meeting relative to the transmission time of the single PUCCH resource or CSI processing time is greater than baseline HARQ-ACK processing time for sending only HARQ-ACK and only HARQ-ACK prioritized and sent).  

Regarding Claim 12. (Original) Feng in view of Yang teaches:The method of claim 11, 
furthermore Yang discloses: wherein at least one of a UE configuration (0246 ..When a PUCCH resource for A-CSI transmission and a PUCCH resource for HARQ-ACK transmission, indicated for transmission (by the same or different pieces of DCI) for the same UE, overlap. UE may operate according to ..NOTE: UE configured to operate), a network configuration, or a standard specification dictates the prioritization rules.  
furthermore Feng discloses: wherein at least one of a UE configuration, a network configuration (Feng – FIG. 7 & ¶0103 network device determines a first time-frequency resource based on the capability information, where the first time-frequency resource is used to carry first uplink data and/or first uplink control information; ¶0109: a time period .. at which the terminal device completes processing on corresponding channel measurement feedback information  ..If the network device estimates that the terminal device can obtain, before starting to process the first uplink data;¶0110.. network device estimates that the terminal device is incapable of obtaining, before starting to process the first uplink data; NOTE: network configures and dictates), or a standard specification dictates the prioritization rules.

Regarding Claim 13. (Previously Presented) Feng teaches: An apparatus for wireless communications by a user equipment (UE) (Feng – FIG. 1, FIG. 13, FIG. 14, ¶0266 apparatus 1300 may be a terminal device; ¶0292 apparatus 1300 is a terminal device… implemented by a transceiver 1410.. apparatus 1400; FIG. 13 & ¶268- ¶0287 transceiver 1310 module .. processor module 1320.. the signal processing apparatus 1300.. sends.. receives.. determines.. transmission mode.. that the first uplink data and the first uplink control information are separately transmitted, or that the first uplink data and the first uplink control information are transmitted after being multiplexed..etc.; NOTE: terminal device with module or means for determining, multiplexing, sending.. signal processing), 
(See the rejection of Claim 1, Claim 13 recites similar and parallel features to Claim 1, and Claim 13 pertains to an apparatus with means associated with Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 13. Where applicable, minor differences between claims are noted as appropriate)
comprising: means for determining whether a first timing condition associated with processing a first request for a first type of information is satisfied and whether a second timing condition associated with processing a second request for a second type of information is satisfied; means for multiplexing the first type of information and the second type of information when, based on the determination, the first timing condition and the second timing condition are each satisfied; and means for sending an uplink transmission including the multiplexed first type of information and the second type of information when, based on the determination, the first timing condition and the second timing condition are each satisfied (See the rejection of Claim 1, Claim 13 recites similar and parallel features to Claim 1, and Claim 13 pertains to an apparatus with means associated with Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 13. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 14. (Previously Presented) Feng in view of Yang teaches: The apparatus of claim 13,
(See the rejection of Claim 2, Claim 14 recites similar and parallel features to Claim 2, and Claim 14 pertains to an apparatus with means associated with Claim 2, and the rationale for the rejection of claim 2 applies similarly to claim 14. Where applicable, minor differences between claims are noted as appropriate)
wherein at least one of the first timing condition or the second timing condition represents a condition with a greater time delay, relative to a baseline time delay if only one of the first type of information or the second type of information was requested (See the rejection of Claim 2, Claim 14 recites similar and parallel features to Claim 2, and Claim 14 pertains to an apparatus with means associated with Claim 2, and the rationale for the rejection of claim 2 applies similarly to claim 14. Where applicable, minor differences between claims are noted as appropriate). 
 
Regarding Claim 15. (Currently Amended) Feng in view of Yang teaches: The apparatus of claim 13,
(See the rejection of Claim 3, Claim 15 recites similar and parallel features to Claim 3, and Claim 15 pertains to an apparatus with means associated with Claim 3, and the rationale for the rejection of claim 3 applies similarly to claim 15. Where applicable, minor differences between claims are noted as appropriate)
wherein the first type of information and the second type of information comprises uplink data and control information, respectively (See the rejection of Claim 3, Claim 15 recites similar and parallel features to Claim 3, and Claim 15 pertains to an apparatus with means associated with Claim 3, and the rationale for the rejection of claim 3 applies similarly to claim 15. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 16. (Previously Presented) Feng in view of Yang teaches: The apparatus of claim 15, 
(See the rejection of Claim 4, Claim 16 recites similar and parallel features to Claim 4, and Claim 16 pertains to an apparatus with means associated with Claim 4, and the rationale for the rejection of claim 4 applies similarly to claim 16. Where applicable, minor differences between claims are noted as appropriate)
wherein the control information comprises acknowledgment information, channel state feedback (CSF), or both (See the rejection of Claim 4, Claim 16 recites similar and parallel features to Claim 4, and Claim 16 pertains to an apparatus with means associated with Claim 4, and the rationale for the rejection of claim 4 applies similarly to claim 16. Where applicable, minor differences between claims are noted as appropriate).

Regarding Claim 18. (Previously Presented) Feng in view of Yang teaches: The apparatus of claim 16, 
(See the rejection of Claim 6, Claim 18 recites similar and parallel features to Claim 6, and Claim 18 pertains to an apparatus with means associated with Claim 6, and the rationale for the rejection of claim 6 applies similarly to claim 18. Where applicable, minor differences between claims are noted as appropriate)
wherein one of the first timing condition or the second timing condition comprises: a second number of orthogonal frequency division multiplexed (OFDM) symbols from a last channel state information reference signal (CSI-RS) symbol to a first symbol of an uplink transmission containing the CSF (See the rejection of Claim 6, Claim 18 recites similar and parallel features to Claim 6, and Claim 18 pertains to an apparatus with means associated with Claim 6, and the rationale for the rejection of claim 6 applies similarly to claim 18. Where applicable, minor differences between claims are noted as appropriate).

Regarding Claim 20. (Previously Presented) Feng in view of Yang teaches: The apparatus of claim 16,
(See the rejection of Claim 8, Claim 20 recites similar and parallel features to Claim 8, and Claim 20 pertains to an apparatus with means associated with Claim 8, and the rationale for the rejection of claim 8 applies similarly to claim 20. Where applicable, minor differences between claims are noted as appropriate)
 wherein: the control information comprises channel state feedback (CSF); and the means for sending the uplink transmission comprise means for sending the uplink transmission with only the data and not the CSF when, based on the determination, at least one of the first timing condition or the second timing condition  is not satisfied(See the rejection of Claim 8, Claim 20 recites similar and parallel features to Claim 8, and Claim 20 pertains to an apparatus with means associated with Claim 8, and the rationale for the rejection of claim 8 applies similarly to claim 20. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 21. (Previously Presented) Feng in view of Yang teaches: The apparatus of claim 13,
(See the rejection of Claim 9, Claim 21 recites similar and parallel features to Claim 9, and Claim 21 pertains to an apparatus with means associated with Claim 9, and the rationale for the rejection of claim 9 applies similarly to claim 21. Where applicable, minor differences between claims are noted as appropriate)
 wherein the first type of information and the second type of information comprise acknowledgment information and channel state feedback (CSF) (See the rejection of Claim 9, Claim 21 recites similar and parallel features to Claim 9, and Claim 21 pertains to an apparatus with means associated with Claim 9, and the rationale for the rejection of claim 9 applies similarly to claim 21. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 22. (Previously Presented) Feng in view of Yang teaches: The apparatus of claim 21,
(See the rejection of Claim 10, Claim 22 recites similar and parallel features to Claim 10, and Claim 22 pertains to an apparatus with means associated with Claim 10, and the rationale for the rejection of claim 10 applies similarly to claim 22. Where applicable, minor differences between claims are noted as appropriate)
wherein the means for multiplexing the first type of information and the second type of information comprise means for multiplexing the first type of information and the second type of information with uplink data (See the rejection of Claim 10, Claim 22 recites similar and parallel features to Claim 10, and Claim 22 pertains to an apparatus with means associated with Claim 10, and the rationale for the rejection of claim 10 applies similarly to claim 22. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 23. (Currently Amended) Feng in view of Yang teaches: The apparatus of claim 13,
(See the rejection of Claim 11, Claim 23 recites similar and parallel features to Claim 11, and Claim 23 pertains to an apparatus with means associated with Claim 10, and the rationale for the rejection of claim 11 applies similarly to claim 23. Where applicable, minor differences between claims are noted as appropriate)
 further comprising means for applying one or more prioritization rules to select which of the first and second types of information to transmit when, based on the determination, at least one of the first timing condition timing condition (See the rejection of Claim 11, Claim 23 recites similar and parallel features to Claim 11, and Claim 23 pertains to an apparatus with means associated with Claim 11, and the rationale for the rejection of claim 11 applies similarly to claim 23. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 24. (Original) Feng in view of Yang teaches: The apparatus of claim 23,
(See the rejection of Claim 12, Claim 24 recites similar and parallel features to Claim 12, and Claim 24 pertains to an apparatus with means associated with Claim 12, and the rationale for the rejection of claim 12 applies similarly to claim 24. Where applicable, minor differences between claims are noted as appropriate)
 wherein at least one of a UE configuration, a network configuration, or a standard specification dictates the prioritization rules (See the rejection of Claim 12, Claim 24 recites similar and parallel features to Claim 12, and Claim 24 pertains to an apparatus with means associated with Claim 12, and the rationale for the rejection of claim 12 applies similarly to claim 24. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 25. (Previously Presented) Feng teaches: An apparatus for wireless communications by a user equipment (UE), comprising: at least one processor (Feng - FIG. 1,FIG. 13, FIG. 14, ¶0266 apparatus 1300 may be a terminal device; ¶0292 apparatus 1300 is a terminal device… implemented by a transceiver 1410.. apparatus 1400 incudes.. transceiver 1410, the processor 1420, and a memory 1430.. configured to store code, an instruction, and the like executed by the processor 1420; FIG. 13 & ¶268- ¶0287 transceiver 1310 module .. processor module 1320.. the signal processing apparatus 1300.. sends.. receives.. determines.. transmission.; NOTE: terminal device with processor.. module for processing and tranceiver)
(See the rejection of Claim 1, Claim 25 recites similar and parallel features to Claim 1, and Claim 25 pertains to an apparatus associated with Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 25. Where applicable, minor differences between claims are noted as appropriate)
configured to: determine whether a first timing condition associated with processing a first request for a first type of information is satisfied and whether a second timing condition associated with processing a second request for a second type of information is satisfied; and multiplex the first type of information and the second type of information when, based on the determination, each of the first timing condition or the second timing condition is satisfied; and a transmitter configured to send an uplink transmission including the multiplexed first type of information and the second type of information when, based on the determination, each of the first timing condition or the second timing condition is satisfied (See the rejection of Claim 1, Claim 25 recites similar and parallel features to Claim 1, and Claim 25 pertains to an apparatus associated with Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 25. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 26. (Previously Presented) Feng teaches:A non-transitory computer readable medium having instructions stored thereon (Feng - FIG. 1,FIG. 13, FIG. 14, ¶0266 apparatus 1300 may be a terminal device; ¶0292 apparatus 1300 is a terminal device… implemented by a transceiver 1410.. apparatus 1400 incudes.. transceiver 1410, the processor 1420, and a memory 1430.. configured to store code, an instruction, and the like executed by the processor 1420; FIG. 13 & ¶268- ¶0287 transceiver 1310 module .. processor module 1320.. the signal processing apparatus 1300.. sends.. receives.. determines.. transmission.; NOTE: terminal device with memory with code stored for execution by processor)
(See the rejection of Claim 1, Claim 26 recites similar and parallel features to Claim 1, and Claim 26 pertains to a non-transitory computer-readable medium associated with Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 26. Where applicable, minor differences between claims are noted as appropriate)
determining whether a first timing condition associated with processing a first request for a first type of information is satisfied and whether a second timing condition associated with processing a second request for a second type of information is satisfied; and multiplexing the first type of information and the second type of information when, based on the determination, each of the first timing condition or the second timing condition is satisfied; and sending an uplink transmission including the multiplexed first type of information and the second type of information when, based on the determination, each of the first timing condition or the second timing condition is satisfied (See the rejection of Claim 1, Claim 26 recites similar and parallel features to Claim 1, and Claim 26 pertains to a non-transitory computer-readable medium associated with Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 26. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 27. (Previously Presented) Feng in view of Yang teaches: The method of claim 2, 
furthermore Feng discloses:wherein the condition comprises one or more additional symbols added to the first timing condition (Feng - FIG. 8 & ¶0109 (See Claim 1); NOTE: when..CSI feedback processing time (processing time for) for CSI feedback information completes (satisfies) before and includes additional time prior to  (first timing condition relative to first type of information) starting to process uplink data (start of uplink processing time); NOTE: the completion of CSI – feedback processing time (baseline to send CSI-feedback) completes before and includes additional time prior to (See difference in additional symbols in time) start of UL data processing time or the timing condition includes additional time/symbols added prior to meeting rule for multiplexing), the second timing condition, or both.

Regarding Claim 29. (Previously Presented) Feng in view of Yang teaches:  The method of claim 6, 
furthermore Feng discloses: wherein the other one of the first timing condition or the second timing condition comprises: a fourth number of OFDM symbols from an end of a physical downlink control channel (PDCCH) reception scheduling the data on a physical uplink shared channel (PUSCH) to a first symbol of the PUSCH (Feng FIG. 8 & & ¶0109: NOTE: with respect to the other timing condition depicts Uplink processing time comprising a fourth number of symbols from PDCCH to first symbol of multiplexed UL PUSCH and CSI transmission).

s 5, 17, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Feng in view of Yang, further in view of Yang et. al  (US-20190363832-A1) referenced hereafter as “Yang2” .

Regarding Claim 5. (Previously Presented) Feng in view of Yang teaches: The method of claim 4, 
furthermore Feng discloses: wherein one of the first timing condition  or the second timing condition comprises: a first number of orthogonal frequency division multiplexed (OFDM) symbols for UE processing to a first symbol of an uplink transmission (Feng - ¶0084 processing time associated with OFDM symbols for CSF, ACK/NACK, UL data ; FIG. 8 & ¶0109: depicts a number of symbols for UE processing from CSI-RS to uplink transmission associated with first timing condition or likewise symbols from PDCCH to U transmission for second timing condition),
furthermore Feng also discloses: a first number of orthogonal frequency division multiplexed (OFDM) symbols for UE processing from an end of a physical downlink shared channel (PDSCH) reception to a first symbol of an uplink transmission containing the acknowledgment information (Feng - ¶0084 sends downlink data and a PDSCH to the terminal device, and requires the terminal device to quickly process the downlink data and feed back…N1 symbols; ¶0098 processing time period for the acknowledgment signal ACK/NACK of the terminal device is a processing time period between receiving a downlink physical data channel and sending the acknowledgment signal ACK/NACK; NOTE: time in symbol between end of Physical Downlink Data PDSCH and UL ACk/NACK );
Assuming arguendo Feng in view of Yang does not appear to disclose or strongly suggest: comprises: a first number of orthogonal frequency division multiplexed (OFDM) symbols for UE processing from an end of a physical downlink shared channel (PDSCH) reception to a first symbol of an uplink transmission containing the acknowledgment information,
 comprises: a first number of orthogonal frequency division multiplexed (OFDM) symbols for UE processing from an end of a physical downlink shared channel (PDSCH) reception to a first symbol of an uplink transmission containing the acknowledgment information (Yang2 – ¶0387 number of OFDM symbols corresponding to a time interval between a DL data reception (end) time and a corresponding HARQ-ACK transmission (start) time is defined as DL processing time N1; NOTE: OFDM symbols corresponding to a time interval between a DL data (PDSCH) reception (end) time and a corresponding HARQ-ACK transmission (start) time).  
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Feng in view of Yang with teachings of Yang2, since it enables wireless signal transmission and reception such as efficiently transmitting feedback, to be efficiently performed in a wireless communication system. (Yang2 - ¶0007, ¶0090).

Regarding Claim 17. (Previously Presented) Feng in view of Yang teaches: The apparatus of claim 16,
(See the rejection of Claim 5, Claim 17 recites similar and parallel features to Claim 5, and Claim 17 pertains to an apparatus with means associated with Claim 5, and the rationale for the rejection of claim 5 applies similarly to claim 17. Where applicable, minor differences between claims are noted as appropriate)
 wherein one of the first timing condition  or the second timing condition comprises: a first number of orthogonal frequency division multiplexed (OFDM) symbols for UE processing from an end of a physical downlink shared channel (PDSCH) reception to a first symbol of an uplink transmission containing the acknowledgment information (See the rejection of Claim 5, Claim 17 recites similar and parallel features to Claim 5, and Claim 17 pertains to an apparatus with means associated with Claim 5, and the rationale for the rejection of claim 5 applies similarly to claim 17. Where applicable, minor differences between claims are noted as appropriate).

Regarding Claim 28. (Previously Presented) Feng in view of Yang and Yang2 teaches: The method of claim 5,
furthermore Feng discloses: wherein the other one of the first timing condition  or the second timing condition  comprises: a third number of OFDM symbols from an end of a physical downlink control channel (PDCCH) reception scheduling the data on a physical uplink shared channel (PUSCH) to a first symbol of the PUSCH (Feng FIG. 8 & & ¶0109: NOTE: with respect to the other timing condition depicts Uplink processing time comprising a third number of symbols from PDCCH to first symbol of multiplexed UL PUSCH and CSI transmission ).   

15.           Claims 7, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Feng in view of Yang, further in view of Xiong et. al  (US-20200037314-A1) referenced hereafter as “Xiong” .

Regarding Claim 7. (Previously Presented) Feng in view of Yang teaches:  The method of claim 4, 
furthermore Yang discloses:wherein: the control information comprises the acknowledgment information (¶00248.. transmit an HARQ-ACK and CSI via a single PUCCH resource; NOTE: ACK information); 
furthermore Feng also discloses: wherein: the control information comprises acknowledgment information (Feng ¶0104: first uplink control information may include at least one piece of uplink control information, the uplink control information may be uplink ACK/NACK feedback information, channel measurement feedback information: NOTE: UCI comprises ACK/NACK)
and sending the uplink transmission comprises sending the uplink transmission with the acknowledgement information and the data (Feng ¶107: network device determines ..first time-frequency resource based on the capability information..first time-frequency resource .. be used to carry the first uplink data and the first uplink control information: NOTE: UCI that comprises ACK/NACK sent with UL Data)
furthermore Yang discloses: and sending the uplink transmission comprises sending the uplink transmission with only the acknowledgement information when, based on the determination, at least one of the first timing condition  or the second timing condition is not satisfied (Yang - ¶00247 option to omit A-CSI transmission; ¶00248..; ¶0254-¶0257…See rejection of claim 1; NOTE: Only HARQ-ACK (Second type of information) is sent on PUUCH resource for HARQ-ACK when processing time for triggering A-CSI (first timing associated with processing a first request for first type of information) otherwise does not satisfy condition of meeting relative to the transmission time of the single PUCCH resource or CSI processing time is greater than condition to combine),
Feng in view of Yang does not appear to disclose or strongly suggest: uplink transmission with only acknowledgement information and not data.
Xiong discloses: uplink transmission with only acknowledgement information and not data (Xiong – Fig. 3 & ¶0039.. priority rule has been applied by one or more processors of the UE such that a grant-free PUSCH for URLLC 302a is delayed to the next available configured resource while the short PUCCH UCI 304 is transmitted; NOTE: Discloses priority rule where ACK/NACK is prioritized and not combined or multiplexed on same symbol resource with URLLC uplink data or uplink transmission, URLLC condition is relaxed),
It would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Feng in view of Yang with teachings of Xiong, since it (Xiong - ¶0028, ¶0029).

Regarding Claim 19. (Previously Presented) Feng in view of Yang teaches:  The apparatus of claim 16,
(See the rejection of Claim 7, Claim 19 recites similar and parallel features to Claim 7, and Claim 19 pertains to an apparatus with means associated with Claim 7, and the rationale for the rejection of claim 7 applies similarly to claim 19. Where applicable, minor differences between claims are noted as appropriate)
wherein: the control information comprises the acknowledgment information; and the means for sending the uplink transmission comprise means for sending the uplink transmission with only the acknowledgement information and not the data when, based on the determination, at least one of the first timing condition  or the second timing condition is not satisfied (See the rejection of Claim 7, Claim 19 recites similar and parallel features to Claim 7, and Claim 19 pertains to an apparatus with means associated with Claim 7, and the rationale for the rejection of claim 7 applies similarly to claim 19. Where applicable, minor differences between claims are noted as appropriate).






Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALICK A SOHRAB whose telephone number is (571)272-4347.  The examiner can normally be reached on Mo-Fri 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                             
/M.A.S./Examiner, Art Unit 2414                                                                                                                                                                                                        March 17, 2022    

/SITHU KO/Primary Examiner, Art Unit 2414